Citation Nr: 0523350	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for complex seizure 
disorder due to a head injury.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for a complex 
seizure disorder and entitlement to a TDIU.  In April 2005, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board videoconference hearing at the RO.

After this case was certified to the Board, the veteran's 
representative submitted additional evidence in support of 
the veteran's claims.  Although the RO did not review this 
evidence, the veteran's representative submitted a waiver of 
RO consideration.  Therefore, the Board can review the 
additional evidence in the first instance. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a service connection claim for a complex 
seizure disorder in September 2001.  During his April 2005 
Board hearing, the veteran testified that he has received 
Social Security Administration (SSA) disability benefits for 
his seizures in the last five years.  However, the records 
related to the award of those benefits are not associated 
with the claims file.  The U.S. Court of Appeals for Veterans 
Claims (Court) held in Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992) that VA's duty to assist includes 
obtaining medical evidence in the possession of the SSA.  As 
VA is on notice that such evidence exists and may be 
pertinent to the current service connection claim for a 
complex seizure disorder, VA must develop the veteran's 
medical evidence in the possession of the SSA.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  

The veteran also claims entitlement to a TDIU due to service-
connected disabilities.  However, the TDIU claim could be 
significantly impacted by the resolution of the service 
connection claim for a complex seizure disorder.  When a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, the Board may not properly review the 
veteran's claim for entitlement to TDIU until the claim of 
entitlement to service connection for a complex seizure 
disorder is adjudicated. 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact the SSA and 
request copies of any administrative 
decisions and all medical records 
pertaining to a complex seizure 
disorder, which were considered in the 
veteran's claim for SSA disability 
benefits awarded in the last five years.  
All attempts to secure this evidence, as 
well as any records obtained should be 
associated with the claims file.  If 
after making reasonable efforts to 
obtain the named records the AMC is 
unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

2.  If after completion of #1, the SSA 
records are obtained, the AMC should 
schedule the veteran for an appropriate 
VA examination to include consideration 
of the veteran's service medical 
records, SSA records, and other medical 
records pertaining to a complex seizure 
disorder.  The examiner should determine 
the nature, etiology, severity, and date 
of onset of the seizures, and give an 
opinion as to whether it is at least as 
likely as not (50-50 chance) that the 
veteran's current seizure disorder is 
related to his service.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing 
the opinion is not possible.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


